The opinion of the court was delivered by
Dawson, J.:
The plaintiff brought ejectment against defendants to recover possession of eight town lots in Selden. Judgment for the restoration of four of the town lots was decreed in plaintiff’s behalf, but refused as to the others. Hence this appeal.
The specified error is that the judgment against plaintiff as to four of the lots was contrary to the evidence. Not to all of it, however. The testimony of defendant’s witnesses, the evidential circumstances inherent in the giving of defendant’s note for the purchase price, defendants’ entry into possession and payment of the taxes for seven successive years thereafter, considered en masse, fairly supported the trial court’s finding—
*111“That the note given to the plaintiff by defendant for the purchase of lots 17, 18, 19 and 20, in block 18, in the city of Selden, in Sheridan county, Kansas, was accepted by plaintiff as payment for said lots, and that plaintiff is not entitled to recover possession of the same.”
Whether the handling of the deed as testified to by the litigants was a completed delivery or merely an inspection and return of it to plaintiff’s custody, and not to be considered as a delivery until defendants should pay for the lots, was a question of fact. That the note for the purchase price was never paid and that the statute of limitations had rendered it noncollectible ere this action was begun were incidents addressed to the consideration of the trial court, but certainly not of sufficient significance to compel a reversal of the judgment.
The judgment is affirmed.